Citation Nr: 9910635	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-29 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the October 1996 discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 determination by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling (VR&C) division of the Regional Office (RO) in 
Milwaukee, Wisconsin, which placed the veteran in 
"discontinued" status under the provisions of Chapter 31 
based on the veteran's lack of cooperation.  The veteran, who 
had active service from May 1955 to October 1958, appealed 
that decision to the BVA.  


FINDINGS OF FACT

1.  In February 1994, the veteran was placed in discontinued 
status for vocational rehabilitation benefits based on 
noncompliance with the current rehabilitation plan.

2.  In September 1995, the Vocational Rehabilitation Panel 
(Panel) found that the veteran had a serious employment 
handicap, but an extended evaluation was necessary to 
determine the feasibility of a vocational goal. 

3.  Between March 1995 and August 1996, the veteran failed to 
keep numerous scheduled appointments with VA physicians, the 
VA Counseling Psychologist (CP), and a Goodwill case manager.

4.  In August 1996, the veteran was informed that his 
vocational rehabilitation benefits would be reinstated in 
order to attend an extended evaluation program if he 
contacted the Goodwill case manager and was accepted into 
their program.

5.  The veteran did not contact the Goodwill case manager 
until November 1996 at which time his case already was in 
discontinued status.



CONCLUSIONS OF LAW

1.  The appellant demonstrated unsatisfactory conduct and 
cooperation regarding his responsibilities as a Chapter 31 
beneficiary, warranting discontinuation of his Chapter 31 
benefits effective in October 1996. 38 U.S.C.A. § 3111 (West 
1991); 38 C.F.R. §§ 21.198, 21.362, 21.364 (1998).

2.  The criteria for termination of the discontinued status 
of the appellant's Chapter 31 benefit have not been met.  38 
U.S.C.A. §§ 3100, 3111 (West 1991); 38 C.F.R. §§ 21.35, 
21.50, 21.53, 21.57, 21.197, 21.198, 21.362(a), 21.364(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At a July 1997 hearing before the VR&C division of the RO, 
the veteran testified that he was entitled to a continuation 
of Chapter 31 vocational rehabilitation training services.  
In this regard, the veteran testified that his most recent 
session in August 1996 with the VA Counseling Psychologist 
resulted in an agreement to provide him with an additional 
opportunity to attend an extended evaluation at Goodwill 
Industries.  However, according to the veteran, he never 
reported for this evaluation because he never received a 
letter or telephone call which indicated when he should 
appear.  

The veteran testified that he called the Goodwill case 
manager on numerous occasions to attempt to establish a date 
to begin his extended evaluation, but his calls were not 
returned.  He indicated that when he finally spoke with her 
in September or October he was told that she could not start 
him in the program because she did not have any information 
from the VA.  In addition, when he finally spoke with the CP 
in October, he was told that he had been placed in 
discontinued status because of his failure to cooperate. 

The veteran concluded his testimony by indicating that he was 
willing to participate in an extended evaluation and, 
although he had completed a substance abuse program and had 
not had any alcohol since that time, he agreed to "cooperate 
within reason" to attend another substance abuse program if 
so required.  The veteran indicated that he believed his 
health would allow him to participate in the vocational 
rehabilitation program.  He testified that his objectives for 
an educational program including bettering his basic skills 
in reading, writing and arithmetic, and completing a two-year 
course in the accounting or paralegal field.  The veteran 
indicated that his age (62 years old) would not be a barrier 
to employment in these fields.  

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  A 
veteran having basic entitlement may be provided a program of 
rehabilitative services during the twelve-year period 
following discharge.  38 C.F.R. § 21.41 (1998).  This twelve-
year period may be extended for a veteran with a serious 
employment handicap when the veteran's employment and 
particular handicap necessitate an extension as necessary to 
pursue a vocational rehabilitation program, to include where 
the veteran has not been rehabilitated to the point of 
employability.  38 C.F.R. § 21.44 (1998).  Based on the 
veteran's 10 percent disability rating and a finding of a 
serious employment handicap, the VR&C division of the RO 
determined that the veteran was eligible for Chapter 31 
benefits; however, an extended evaluation was deemed 
necessary in order to determine the feasibility of a 
vocational goal.  However, since that determination, the VR&C 
division discontinued entitlement based on the veteran's 
failure to cooperate.  

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (1998).  The criteria for feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal or will be provided services by VA to develop 
such necessary educational skills as part of the program.  38 
C.F.R. § 21.53(d) (1998). 

In making the determination as to the feasibility of a 
vocational goal, VA must offer an initial evaluation under 
the provisions of 38 C.F.R. § 21.50 (1998).  However, where 
such determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  See 38 C.F.R. § 21.57 (1998).  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal will be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 21.57(c)(1) (1998).  

However, a veteran's vocational rehabilitation program may be 
temporarily suspended or placed in "interrupted" status for 
a variety of reasons, including unsatisfactory conduct and 
cooperation by the veteran.  38 C.F.R. § 21.197(c)(2) (1998).  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a).  A veteran's responsibilities as a participant in 
the program are described in 38 C.F.R. § 21.362.  When a 
veteran is seeking or being provided with training and 
rehabilitation services, the veteran must: (1) cooperate with 
VA staff in carrying out the initial evaluation and 
developing a rehabilitation plan; (2) arrange a schedule 
which allows him or her to devote the time needed to attain 
the goals of the rehabilitation plan; (3) seek the assistance 
of VA staff, as necessary, to resolve problems which affect 
attainment of the goals of the rehabilitation plan; (4) 
conform to procedures established by VA governing pursuit of 
a rehabilitation plan; and (5) conform to the rules and 
regulations of the training or rehabilitation facility at 
which services are being provided.  38 C.F.R. § 3.362(c).

Further, VA staff members are responsible for monitoring a 
veteran participating in the vocational rehabilitation 
program and are required to take action when satisfactory 
conduct and cooperation have not been maintained.  38 
U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.362, 21.364 
(1998).  Provisions concerning unsatisfactory conduct and 
cooperation are contained in 38 C.F.R. § 21.364 which 
provides that if VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  Moreover, when the case manager determines that the 
veteran's conduct and/or cooperation are not in conformity 
with provisions of 38 C.F.R. § 21.362(c), the case manager 
will (1) discuss the situation with the veteran; (2) arrange 
for services, particularly counseling services, which may 
assist in resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; (3) interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist.  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  When mitigating circumstances exist the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation.  Mitigating circumstances include the 
effects of the veteran's service and nonservice-connected 
condition; family or financial problems which have led the 
veteran to unsatisfactory conduct or cooperation; or other 
circumstances beyond the veteran's control.  38 C.F.R. § 
21.364.  

After a thorough review of the evidence of record, the Board 
finds that the veteran has a long history of noncooperation 
in developing and implementing a program of rehabilitative 
services.  In this regard, the record reveals that the 
veteran was placed on "interrupted" and "discontinued" 
status on many occasions since 1988 as a result of lack of 
cooperation and noncompliance.  In addition, more recent 
events of record indicate the veteran's unwillingness to keep 
appointments and to complete an extended evaluation deemed 
necessary to determine feasibility.  

The record shows that the veteran was seen by a VA counseling 
psychologist in May 1995 for reactivation of his vocational 
rehabilitation benefits following discontinuance in February 
1994 after he dropped out from crossover training without 
notifying the VA.  At this time, it was noted that the 
veteran's termination date for benefits was January 19, 1996.  
The CP referred the veteran for outpatient psychiatric or 
neuropsychological VA examination based on test results which 
indicated possible cognitive damage because of alcohol abuse.  
As his termination date was approaching, it was indicated 
that referral for an extended evaluation to determine 
feasibility might be the best way to evaluate his case.

In a Memorandum dated in July 1995, the CP indicated that 
neuropsychological examination was conducted in June and July 
1995; however, the veteran left early during the initial 
session and then rescheduled on three occasions.  It was 
noted that the length of the examination was shortened to 
accommodate the veteran.  Based on the examination results, 
the CP indicated that feasibility for further training was 
the primary issue and an extended evaluation might help to 
determine any likely vocational rehabilitation goals.  
Moreover, it was deemed necessary to determine whether the 
veteran had a serious employment handicap.  In August 1995, 
the veteran was informed that a woman from Goodwill 
Industries would contact him for a tour of the facility and 
he was told to report for another VA counseling session in 
September 1995.  He also was informed that his case would be 
reviewed for an extension of the twelve-year time period in 
September 1995. 

Thereafter, the case was presented to a Vocational 
Rehabilitation Panel in September 1995 for a feasibility 
determination, serious employment handicap determination, and 
advice/assistance in planning.  The Panel noted the veteran's 
long-term history of alcohol abuse and unstable work history, 
and found that he met the eligibility requirements (i.e. the 
veteran had a serious employment handicap); however, the 
Panel determined that it would be helpful to obtain a current 
extended evaluation to determine longer term feasibility and 
specific direction for vocational rehabilitation goals and 
subsequent employment.           

Notes from the Goodwill case manager dated in September 
through November 1995 indicate that the veteran failed to 
appear for numerous intake appointments and evaluation start 
dates.  In October 1995, the veteran failed to show for a 
follow-up appointment with a VA counseling psychologist.  A 
letter dated in that same month was sent to the veteran 
informing him that he had not cooperated fully.  He was 
reminded that his case was discontinued in February 1994 for 
non-compliance with the current Rehabilitation Plan and that 
in order to reinstate benefits he must be found to have a 
serious employment handicap.  Although such finding was made, 
the veteran was informed that his cooperation was 
intermittent and not adequate to pursue vocational 
rehabilitation goals.  The veteran was encouraged to present 
material evidence or information to show that this 
noncooperation was beyond his control.  

In February 1996, the veteran was seen for a counseling 
session.  It was noted that he failed to keep a September 
1995 follow-up appointment and an appointment with the 
Goodwill case manager.  The CP noted that eventually the 
veteran called to indicate that he had a personal crisis and 
the CP agreed at that time to defer development of his 
rehabilitation plan until January 1996.  At this time, the 
veteran was resistant to suggestions of an extended 
evaluation and wanted VA to provide him with tools to be a 
tailor or a carpenter.  The CP did not find these to be 
viable alternatives.  A rehabilitation plan was completed and 
signed by the veteran and the CP indicated that he would 
contact the Goodwill case manager to set up an orientation 
for the veteran.  

In a March 1996 letter from the CP, the veteran was informed 
that his case was placed in interrupted status.  The CP 
reminded the veteran that he had agreed to pursue a two-week 
extended evaluation at the Goodwill Rehabilitation Center 
and, although the veteran scheduled two appointments for a 
tour and orientation, he did not keep either one.  The 
veteran was notified that his case would remain in 
interrupted status unless he initiated contact with Goodwill 
and took steps to change his pattern of noncooperation.  

An April 1996 letter from the Goodwill case manager indicated 
that she closed the veteran's file again as he missed several 
intake appointments and evaluation start dates as indicated 
in her enclosed case notes.  Thereafter, in an April 1996 
letter, the CP informed the veteran that as he had not 
followed through with the February 1996 rehabilitation plan 
he was discontinued because of infeasibility.  The veteran's 
failure to cooperate was detailed and the veteran was 
informed that he should contact the VR&C division within 30 
days if he had any additional information to submit which was 
relevant to the determination.       

Subsequently, in August 1996, the veteran was seen for a 
counseling session with a VA counseling psychologist.  It was 
noted that the veteran had contacted the CP and indicated 
that his personal situation had now stabilized to the point 
that he would like to initiate the extended evaluation 
approved in February 1996.  The veteran cited numerous 
reasons for his prior noncooperation, to include dental work, 
not having eyeglasses and personal problems.  The CP 
indicated that he would reactivate the veteran's case if the 
Goodwill case manager agreed to take him for a two-week 
extended evaluation.  Although the Goodwill case manager 
agreed to take the veteran for a two-week extended 
evaluation, the veteran again indicated his preference that 
VA provide him with tools and/or equipment to undertake work 
as a tailor or carpenter.  The veteran was told that his 
skills were not assessed in that area and that he must meet 
with the Goodwill case manager prior to any vocational 
rehabilitation authorization.  It was reinforced as to how 
important it was to be on time every day for the period of 
the extended evaluation.  The veteran was informed that he 
should contact the Goodwill case manager after August 26, 
1996, and, thereafter, if he had any questions he should call 
the CP or the Goodwill case manager.    

In a September 1996 memorandum, the CP documented the 
veteran's history of noncooperation since July 1995.  It was 
noted that the veteran was referred to the Goodwill 
Rehabilitation Center for the third time in August 1996 and 
was instructed to contact the Goodwill case manager to 
arrange another starting date if they were willing to take 
him based on his poor history in keeping these appointments.  
The CP indicated that in September 1996 he called the 
Goodwill case manager and was told that the veteran had not 
contacted her.  The CP noted that he would refer the case to 
a Vocational Rehabilitation Panel to determine feasibility 
even though the veteran did not participate in the agreed-to 
work evaluation at Goodwill Industries.    

In an October 1996 letter to the veteran, the CP noted that 
the veteran was approved for an extension of his delimiting 
date in September 1995.  However, as he failed to complete 
the period of extended evaluation deemed necessary by the 
Vocational Rehabilitation Panel, despite numerous 
opportunities to do so, his case was discontinued. 

In the Board's view, the VA has met its obligation to assist 
the veteran.  The VR&C took into account all of the veteran's 
service and nonservice-connected disabilities, to include his 
history of alcohol abuse, and found that he met the criteria 
for a serious employment handicap and, therefore, for an 
extension of his twelve-year delimiting date.  Based on his 
history, however, it was deemed that further evaluation was 
necessary in order to determine feasibility for achievement 
of a vocational goal.  Accordingly, it was arranged for the 
veteran to undergo a period of extended evaluation.  Despite 
numerous opportunities to enter such a program, as detailed 
above, the veteran never fulfilled this obligation.  

Although the veteran testified that he was unable to fulfill 
this obligation because he never received a call or letter 
which told him when to report for the latest scheduled 
extended evaluation, the record is clear that it was the 
veteran's duty to initiate contact with Goodwill Industries.  
Moreover, despite his assertion that he waited to be 
contacted regarding a reporting date, the veteran offered 
conflicting testimony that he tried to initiate contact with 
the Goodwill case manager "15 or 20 times" and his calls 
never were returned.  The case manager's notes refute this 
assertion as they indicate that the veteran did not contact 
her until November 1996 at which time his case already was in 
discontinued status.  These notes also rebut the veteran's 
assertions that he called her repeatedly while she was on 
vacation and had left many messages for her at the front 
desk.  In her notes, the case manager indicated that she 
informed the veteran that she only had been on vacation two 
days in the past two months and that all calls for her were 
directed to her voice mail and she had received no voice mail 
messages from him.       

The record is replete with "second chances" offered to the 
veteran by the VR&C division prior to the latest 
discontinuance and there is no indication that the cause of 
the unsatisfactory cooperation has been removed (especially 
as the cause of the veteran's unsatisfactory cooperation is 
unclear).  Based on the veteran's history as evidenced by the 
record, the Board finds that the discontinuance was proper 
for failure to maintain satisfactory conduct or cooperation 
under the provisions of 38 U.S.C.A. § 3111 and 38 C.F.R. 
§§ 21.364(a) and 21.362(a).  Thus, on the basis of the 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim seeking termination 
of his discontinued status and reinstatement of vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code.  


ORDER

Based on the veteran's lack of cooperation, the October 1996 
discontinuance of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
was proper, and therefore, the appeal is denied.



	

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

	



 

